                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

DENNIS SHAWN ROBERTS                                                                  PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:18-CV-P190-JHM

DAVIESS COUNTY DETENTION CENTER et al.                                            DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

        On initial review of the in forma pauperis civil-rights complaint filed by pro se Plaintiff

Dennis Shawn Roberts, the Court found that Plaintiff failed to state a claim against the named

Defendants, i.e., the Daviess County Detention Center (DCDC), DCDC Jailer Art Maglinger,

Deputy Moore, and “all staff who handles legal mail.” However, the Court provided Plaintiff

with thirty days to amend his complaint to name persons in their individual capacities who

claimed violated his First Amendment right related to his legal mail. When Plaintiff did not do

so, the Court dismissed this action. See DNs 15 & 16. However, Plaintiff filed a motion to

reopen, and the Court reopened this action. See DN 19.

        Now before the Court is Plaintiff’s amended complaint (DN 18), which the Court will

review pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following

reasons, the Court finds that certain claims will be allowed to proceed.

                                   I. STATEMENT OF CLAIMS

        In his original complaint, Plaintiff, then a prisoner at DCDC, alleged that his legal mail

has been opened without his consent and outside his presence on several occasions in violation

of his civil rights. In particular, he stated in pertinent part:

        A legal doc from US Eastern Dist Court of London, Ky. And again a doc from
        Wayne Co. circuit court clerk on 11-23-18 again an United States Dist Court of
        Louisville also on 12-12-18. I received a letterhead from probation and parole.
        All these legal doc where opened without my consent or even myself being
        present. In fact violating my civil right.

As relief, Plaintiff requested monetary, punitive, and injunctive relief.

        In the amended complaint, Plaintiff alleges that Daviess County should be held

responsible “because of not holding the jail to consent to decree of the rules and rights of the

inmates they house, lack of knowledge by staff maybe by inproper training of their officials in

the way of violating inmate rights by opening legal mail[.]” He also alleges that he had to ask

“family members to send my legal mail via priority mail, as that matter my family had to pay

postage just so I could have a tracking number to better understand and stop my legal mail being

opened and further understand if I was in fact getting my etc.”

        Plaintiff refers to requests he made at the DCDC “kiosk” and invites the Court to obtain

those. He asks that the Court lessen his burden by allowing him “to name the defendants and

what right I know they have violated, then give the kiosk ID# to reference the defendant being

named in civil action[.]” As Defendants, Plaintiff names Daviess County, Deputy David

Bowman, Jailer Art Maglinger, Deputy Jack Jones, and Deputy Joseph Moore. Plaintiff alleges

that Defendant Maglinger handed him “open legal documents”; that Defendant Bowman

“brought legal mail to me already opened”; and that Defendants Jones and Moore “impeded or

frustrated access to courts and due-process claus[e].” His amended complaint also mentions

retaliation.

                                          II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be



                                                  2
granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A. Claim for injunctive relief

        Plaintiff is no longer housed at DCDC. He is now housed at Fulton County Detention

Center. Thus, his request for injunctive relief is moot. See Kensu v. Haigh, 87 F.3d 172, 175

(6th Cir. 1996) (“[T]o the extent Kensu seeks declaratory and injunctive relief his claims are now

moot as he is no longer confined to the institution that searched his mail.”); see also Parks v.

Reans, 510 F. App’x 414, 415 (6th Cir. 2013) (per curiam) (“A prisoner’s request for injunctive

and declaratory relief is moot upon his transfer to a different facility.”).

B. First Amendment claim related to his mail

        The First Amendment affords inmates the right to receive mail. See Sallier v. Brooks,

343 F.3d 868, 873 (6th Cir. 2003). Courts ascribe particular significance to this right when

“legal mail” is involved, granting special protection to “correspondence that impacts upon or has

import for the prisoner’s legal rights, the attorney-client privilege, or the right of access to the



                                                   3
courts.” Id. at 874 (citing Kensu v. Haigh, 87 F.3d at 174; Davis v. Goord, 320 F.3d 346, 351

(2d Cir. 2003)). Despite these protections, though, prison officials may restrict a prisoner’s right

to receive mail if reasonably related to security or other legitimate penological objectives. See

Knop v. Johnson, 977 F.2d 996, 1012 (6th Cir. 1992). The Sixth Circuit instructs that “prison

officials may open prisoners’ incoming mail pursuant to a uniform and evenly applied policy

with an eye to maintaining prison security.” Lavado v. Keohane, 992 F.2d 601, 607 (6th Cir.

1993). On the other hand, “prison officials who open and read incoming mail in an arbitrary and

capricious fashion violate a prisoner’s First Amendment rights.” Sallier, 343 F.3d at 873-74

(citing Parrish v. Johnson, 800 F.2d 600, 604 (6th Cir. 1986)).

        Plaintiff alleges that Defendant Maglinger handed him “open legal documents” and that

Defendant Bowman “brought legal mail to me already opened.” The Court finds that Plaintiff’s

individual capacity-claims against Defendants Bowman and Maglinger for violation of his First

Amendment rights will continue. Additionally, the Court will allow the First Amendment claim

regarding opened mail to continue against Daviess County.1

C. Access-to-courts claim

        Plaintiff’s amended complaint asserts that Defendants Jones and Moore “impeded or

frustrated [his] access to courts.” The amended complaint also refers to Plaintiff’s “people”

having sent legal mail to DCDC on February 19, 2019, but that over two weeks passed without

him receiving his mail “till I threatened a 1983 suit they finaly agree to bring me the mail.”

However, Plaintiff does not allege that Defendants’ conduct prejudiced him and, as such, fails to

state an access-to-court claim. “In order to state a claim for denial of meaningful access to the

courts . . . plaintiffs must plead and prove prejudice stemming from the asserted violation.”


1
  Suing Daviess County employees in their official capacities is tantamount to suing Daviess County itself. Thus,
the official-capacity claims against Defendants are redundant to the claims against Daviess County.

                                                       4
Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); see also Lewis v. Grider, 27 F. App’x

282, 283 (6th Cir. 2001) (holding that prisoner’s claim for interference with access to courts

through opening legal mail failed “as he alleged no prejudice to any pending litigation”). This

claim will be dismissed.

D. Due-process claim

       Plaintiff refers to the Due Process Clause. The procedural component of the Due Process

Clause . . . addresses the . . . right of individuals to a hearing regarding the deprivation by the

state of a liberty interest[.]” Doe v. Sullivan Cty., Tenn., 956 F.2d 545, 557 (6th Cir. 1992).

Plaintiff has a liberty interest in receiving his mail. See Procunier v. Martinez, 416 U.S. 396,

418 (1974) (“The interests of prisoners and their correspondents in uncensored communications

by letter, grounded as it is in the First Amendment, is plainly a ‘liberty’ interest[.]”), overruled

on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). He does not allege that he has

been prevented from seeing any of his mail; however, he alleges that his receipt of his mail was

delayed. Nor does he allege that there was not a post-deprivation hearing process if, in fact, he

was denied any of his mail. Thus, Plaintiff fails to state a procedural due-process claim.

       As to the possibility of a cognizable substantive due-process claim under the First

Amendment for denial of access to the courts by interference with his “legal mail,” there must be

some allegation that the prison official’s conduct amounted to denial of access to the courts or

some form of censorship of speech. See Corsetti v. McGinnis, 24 F. App’x 238, 241 (6th Cir.

2001) (“Regarding the alleged reading of Corsetti’s legal mail and legal materials, Corsetti has

not alleged, nor is there any evidence, that any papers were seized or that the defendants’ reading

of the papers caused actual injury or ‘hindered his efforts to pursue a legal claim.’” (quoting

Lewis v. Casey, 518 U.S. 343, 351 (1996)). As discussed above, Plaintiff does not allege that



                                                   5
Defendants’ conduct censored his speech or in any way affected his access to the courts. See,

e.g., Pilgrim v. Littlefield, 92 F.3d at 416; see also Stanley v. Vining, 602 F.3d 767, 770 (6th Cir.

2010); Wardell v. Duncan, 470 F.3d 954, 959 (10th Cir. 2006) (“A plaintiff must show that non-

delivery of his legal mail resulted in actual injury by frustrating, impeding, or hindering his

efforts to pursue a legal claim.”) (internal quotation marks, footnote, and citations omitted).

Thus, Plaintiff fails to state a due-process claim.

E. Retaliation

       Although the amended complaint mentions retaliation, Plaintiff has not stated a

retaliation claim. In order to set forth a First Amendment retaliation claim, a plaintiff must

establish that: (1) he was engaged in protected conduct; (2) an adverse action was taken against

him that would deter a person of ordinary firmness from engaging in that conduct; and (3) the

adverse action was motivated, at least in part, by the protected conduct. Thaddeus-X v. Blatter,

175 F.3d 378, 394 (6th Cir. 1999).

       Simply mentioning “retaliation” in his amended complaint does not suffice to state a

claim. This Court “need not accept a ‘bare assertion of legal conclusions.’” Tackett v. M & G

Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). A court’s duty “does not require [it] to conjure up

unpled allegations,” McDonald v. Hall, 610 F .2d 16, 19 (1st Cir. 1979), or to create a claim for a

plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). Assuming

that Plaintiff’s request to see his mail was a protected activity, Plaintiff does not allege that an

adverse action was taken against him that would deter a person of ordinary firmness from

engaging in that conduct or that an adverse action was motivated, at least in part, by the




                                                   6
protected conduct. The Court, therefore, finds that the amended complaint fails to state a claim

for retaliation.

F. Plaintiff’s request for this Court to retrieve evidence

        The Court notes that Plaintiff asks this Court to retrieve DCDC “kiosk” messages and

asks that this Court lessen his burden by allowing him to simply refer to the kiosk ID# in

reference to a specific Defendant.

        Plaintiff is advised that the Court does not obtain evidence for a party. The Court notes

that the Order Directing Service and Scheduling Order accompanying this Memorandum and

Order directs the Clerk of Court to send Plaintiff a copy of this Court’s Pro se Prisoner

Handbook. Plaintiff is directed to that Handbook as a resource for questions he may have as to

what his responsibilities are and what the Court can and cannot do for him.

                               III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s claims for injunctive relief, access to courts, due

process and retaliation are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state

a claim upon which relief may be granted.

        The Clerk of Court is DIRECTED to terminate Deputy Moore as a Defendant and to

add Deputy David Bowman and Daviess County as Defendants.

        The Court will enter a separate Order Directing Service and Scheduling Order to govern

development of the remaining First Amendment claim related to the opening of his legal mail




                                                 7
against Defendants Bowman and Maglinger in their individual capacities and against Daviess

County. In so doing, the Court expresses no opinion on their ultimate merit.

Date: October 16, 2019




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.009




                                               8
